Exhibit 10.5

 

CAPTARIS, INC.

 

2006 INCENTIVE PLAN

 

The 2006 Incentive Plan (the “Plan”) is an annual cash bonus plan in which the
executive officers and certain other employees of Captaris, Inc. (the “Company”)
are eligible to participate. The Plan provides cash bonuses based on the
achievement of quarterly and annual goals related to the Company’s performance
during fiscal year 2006.

 

The Compensation Committee of the Company’s Board of Directors (the
“Compensation Committee”) administers the Plan. The Compensation Committee, in
its sole discretion, establishes the performance goal or goals for each
participant and the formulae used to determine the actual bonus (if any) payable
to each participant under the Plan. The total amount of funds available under
the Plan and the cash target awards for the Company’s executive officers are
established by the Compensation Committee. The other employees who participate
in the Plan and the cash target awards for other participants are established by
the Company’s management.

 

There are two components to the Plan.

 

First Component

 

The first component of the Plan links payout to achievement of performance goals
related to revenue (50%) and operating income (50%). Depending on the level of
achievement for each goal, participants in the aggregate may receive between 0%
and 200% of the target amount for revenue and 0% and 250% of target amount for
operating income.

 

Sixty percent of the total amount of funds available under the Plan for the
first component will be awarded based on achievement of annual goals for each of
the components described above. The other forty percent of the funds available
under the Plan for the first component will be awarded based on achievement of
quarterly goals for each of the components. Payout based on the achievement of
quarterly performance goals for the first component will be accrued and paid out
at the same time as payout based on the achievement of annual performance goals.

 

Second Component

 

The second component of the Plan links payout to achievement of performance
goals related to strategic initiatives. Depending on the level of achievement
for these goals, the participants in the aggregate may receive between 0% and
200% of the target amount for this component of the Plan. All funds available
under the Plan for the second component will be awarded based on a year end
assessment of the achievement of the goals.

 

In all cases, payout will be made only if the participant is continuously
employed through December 31, 2006, subject to the Compensation Committee’s sole
discretion to determine whether any portion of the bonus will be paid in the
event of a participant’s termination of service prior to that date.



--------------------------------------------------------------------------------

The Compensation Committee, in its sole discretion, may (a) eliminate, increase
or reduce the bonus payable to any participant above or below that which
otherwise would be payable under the payout formula, including the reduction or
elimination of payouts based on the achievement of quarterly performance goals
if the annual performance goals are not met, and (b) modify or terminate the
Plan at any time.

 

Payment of bonuses, if any, under the Plan shall be made as soon as practicable
after December 31, 2006, but shall be paid no later than March 15, 2007. Each
bonus shall be paid in cash in a single lump sum, subject to payroll taxes and
tax withholding.

 

Each bonus that may become payable under the Plan shall be paid solely from the
general assets of the Company. Nothing in the Plan should be construed to create
a trust or to establish or evidence any participant’s claim of any right to
payment of a bonus other than as an unsecured general creditor with respect to
any payment to which a participant may be entitled.

 

-2-